Citation Nr: 1603700	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for post-traumatic osteoarthritis of the right great toe with hallux limitus.

2.  Entitlement to an initial compensable disability evaluation for a left leg disorder (left thigh muscle strain). 

3.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to February 17, 2015.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 2009 rating decision, the RO granted service connection and assigned an initial noncompensable rating for the right great toe, effective from April 14, 2009.  In a March 2011 decision, the RO considered a February 2011 claim and denied an increased rating for that condition.  

On August 31, 2009, subsequent to notice of the August 2009 rating decision, the Veteran's representative submitted lay statements from the Veteran and people who knew him, which addressed various foot pain.  Although the RO considered those statements to be a claim of service connection for a left leg disorder, the Board finds that the statements also constituted new and material evidence that was submitted within one year of the August 2009 rating decision that assigned the initial rating for the right great toe.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Veteran perfected an appeal from the March 2011 rating decision that denied an increased rating for the right great toe; however, the Board finds that the August 2009 submission of lay statements resulted in a continuous prosecution of the April 2009 claim that was the basis of the August 2009 grant of service connection.  

The Veteran has also perfected an appeal from the December 2011 rating decision that effectuated a December 2011 Board decision to grant service connection for a left leg disorder.

The issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities had been perfected for appeal in 2012.  The RO granted entitlement to this benefit in September 2015 effective February 17, 2015.  Therefore, the issue has been recharacterized on the title page above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 Informal hearing Presentation, the Veteran's representative argued that the VA examinations are inadequate because the findings are inconsistent and the qualifications of the examiners are questionable.  The representative requested the credentials of the examiners.  The Board agrees that the examinations are inadequate and will remand for further examination.  Given that the previous examinations do not provide sufficient information to decide the claims, the Board does not find it necessary to obtain the credentials of those examiners.  See Nohr v. McDonald, 27 Vet. App. 124 (2014).   

As pointed out by the Veteran's representative, the VA examinations are inconsistent in describing whether the Veteran has an altered gait.  A September 2009 VA examination noted an altered gait and found the gait was the cause of the left leg disorder (left thigh muscle strain).  Service connection for the left thigh disorder was granted based on that opinion.  In contrast, the January 2011 VA examination noted a normal gait.  An October 2013 examiner provided an opinion that the left thigh disorder was not related to the service-connected right toe disability; despite the fact that service connection is already granted.  

Given the inadequate examinations, a new examination is necessary to determine the current severity of both the left thigh and right great toe disabilities.  Specific consideration should be given to the Veteran's reports of pain.  

The issue of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities in inextricably intertwined with the claims for increased rating and adjudication of that issue must be deferred until the other claims are decided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left thigh and right great toe since July 2015.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the severity of the service-connected left thigh and right great toe disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left thigh and right great toe.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


